 



Exhibit 10.2
NONCOMPETITION AGREEMENT
     This Non-Competition Agreement (the “Agreement”) is made as of January 31,
2007, by and between Haights Cross Communications, Inc. (the “Company”) and
Peter J. Quandt (“Quandt”).
     WHEREAS, Quandt serves as Chairman, Chief Executive Officer and President
of the Company, pursuant to the terms of an Employment Agreement dated as of
January 1, 2007 (the “Employment Agreement”), and also is a shareholder of the
Company and serves as a director of the Company and certain of its subsidiaries;
     WHEREAS, as a result of his positions, Quandt has and will in the future
obtain extensive and valuable knowledge of confidential information regarding
the business of the Company and its subsidiaries related to the operation of the
Company, Buckle Down Publishing/Triumph Learning, Sundance Publishing/Newbridge
Educational Publishing, Oakstone Publishing, Options Publishing, Recorded Books,
and such other subsidiaries and affiliates as the Company may acquire in the
future (the “Business”);
     WHEREAS, Quandt’s services to the Company are unique and extraordinary;
     WHEREAS, Section 6(b) of the Employment Agreement contemplates the Company
and Quandt entering into this Agreement.
     NOW THEREFORE, the Company and Quandt, for good and valuable consideration,
receipt of which is hereby acknowledged, agree as follows:
     1. Restricted Territory. In addition to other terms defined herein, the
following term when used herein shall have the following meaning:
          “Restricted Territory” means the 50 states of the United States of
America.
     2. Noncompetition and Nonsolicitation. During his employment with the
Company and for twenty (20) months thereafter, Quandt (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
Quandt’s employment with the Company); and (iii) will refrain from soliciting or
encouraging any customer or supplier to terminate or otherwise modify adversely
its business relationship with the Company. Quandt understands that the
restrictions set forth in this Section 2 are appropriate given that Quandt’s
services are unique and extraordinary, and Quandt further understands that such
restrictions are intended to protect the Company’s interest in its

 



--------------------------------------------------------------------------------



 



confidential information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term
“Competing Business” shall mean a business conducted in all or any portion of
the Restricted Territory which is competitive with any business which the
Company or any of its direct or indirect subsidiaries conducts as of and
subsequent to the date of this Agreement. Notwithstanding the foregoing, Quandt
may own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business.
     3. Non-Compete Payment. In consideration for Quandt’s agreement to abide by
the restrictions contained in Section 2, if Quandt’s employment is terminated
without Cause (as defined in Section 5(b) of the Employment Agreement or by
Quandt for Good Reason (as defined in Section 3(b) of the Employment Agreement),
and if Quandt executes the Separation and Release Agreement referenced in
Section 10 of the Employment Agreement and the Separation and Release Agreement
becomes irrevocable, the Company hereby agrees to pay to Quandt, during the
twenty (20) month period following such termination, the gross amount of
$1,250,000 in monthly installments of $62,500, subject to applicable tax
withholdings, payable on or before the fifteenth day of each month.
     4. Specific Performance. Quandt acknowledges that, in view of the nature of
the Business, the restrictions contained in Section 2 hereof are reasonably
necessary to protect the legitimate business interests of the Company and that
any violation of such restrictions may result in irreparable injury to the
Company and the Business for which damages may not be an adequate remedy. Quandt
therefore acknowledges that, if a court of competent jurisdiction shall find
that any such restrictions are violated, the Company shall be entitled to
preliminary and injunctive relief (without the requirement of posting a bond) as
well as to an equitable accounting of earnings, profits and other benefits
arising from such violation.
     5. Non-Exclusivity. The rights and remedies of the Company hereunder are
not exclusive of, or limited by, or in limitation of, any other rights or
remedies which it may have, whether at law, in equity, by contract or otherwise,
all of which shall be cumulative.
     6. Successors and Assigns.
     (a) This Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns, and the term the “Company” as used
herein shall include its successors and assigns. The term “successors and
assigns” as used herein shall include but not be limited to a corporation or
other entity acquiring all or substantially all of the stock, assets, or
business of the Company whether by operation of law or otherwise.
     (b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Quandt, his heirs, beneficiaries or legal
representatives except by will or by the laws of descent and distribution. This
Agreement shall be binding upon and inure to the benefit of Quandt, his heirs,
beneficiaries and legal representatives.

2



--------------------------------------------------------------------------------



 



     7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Quandt and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party which is not expressly set forth in this
Agreement. No failure or delay of the Company in enforcing any of its rights
hereunder at any time shall constitute or evidence any waiver of such rights.
     8. Governing Law. This Agreement shall be governed by and in accordance
with the law of the State of New York, without giving effect to the principles
governing conflicts of law.
     9. Severability. Should any provision of this Agreement or part thereof be
held under any circumstances in any jurisdiction to be invalid or unenforceable
for any reason, including, without limitation, because of its geographic or
business scope or duration, such provision shall be construed in such a way as
to make it valid and enforceable to the maximum extent possible. Any invalidity
or unenforceability of any provision in this Agreement shall not affect the
validity or enforceability of any other provision or other part of such
provision of this Agreement or any other agreement or instruments.
     10. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto on the subject matter hereof.
     11. Counterparts. This Agreement may be executed and delivered in
counterparts, including by facsimile, each of which shall be deemed an original.
It shall not be necessary for each party to sign each counterpart so long as
each party has signed at least one counterpart.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
and year first above written.

            HAIGHTS CROSS COMMUNICATIONS, INC.
      By:   /s/ Christopher S. Gaffney         Name: Christopher S. Gaffney    
Title: Director     PETER J. QUANDT
      /s/ Peter J. Quandt                  

4